Citation Nr: 1146227	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1992 and from August 2007 to June 2008.  The Veteran also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the above claims.

In July 2011, the Veteran was afforded a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is as likely as not the Veteran's bilateral hip disability is related to service.

2.  It is as likely as not the Veteran's lumbar spine disability is related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a bilateral hip disability was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Resolving all reasonable doubt in the Veteran's favor, a lumbar spine disability was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's bilateral hip and low back claims.  As such, no discussion of VA's duty to notify or assist is necessary.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, there was no examination at entry into the second period of active duty.  The statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, 7 Vet. App. 238.

The medical evidence clearly shows that the Veteran was diagnosed as having osteoarthritis of the hips and degenerative disc disease and spondylosis of the lumbar spine after his first period of service and before his second period of service, and indeed, he does not contend otherwise.  Instead, he argues that his bilateral hip and lumbar spine disabilities were aggravated by his second period of service.  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

The Veteran's service treatment records reveal that on separation from his first period of service, the Veteran's physical condition, including the spine and lower extremities, was normal.  Service treatment records from his second period of service include a letter from the Veteran's private physician, dated August 3, 2007, just before his second period of service began, stating that he had degenerative disc disease at L3-4 and L4-5 with some compression on the nerve roots at L3 and L4 and had severe osteoarthritis of both hips secondary to avascular necrosis.  The record also shows an April 2005 service examination containing a diagnosis of degenerative disc disease of the spine and an April 2007 private joint imagine report showing increased uptake of radiotracer in the bilateral femoroacetabular joints most compatible with degenerative joint disease.  In February 2008, the Veteran underwent a medical board examination.  In a March 2008 report, the medical evaluation board found that right and left hip osteoarthritis and lumbar spondylosis existed prior to service and were aggravated.  The medical board concluded, referencing the February 2008 examination, that the Veteran's multiple arthritis symptoms related to the hips and back were chronic and preexisting and worsened with increased physical activity.  

The medical evidence of record clearly shows that the Veteran was normal on separation from his first period of service and was diagnosed as having a bilateral hip and lumbar spine disability prior to his second period of service.  Further, the medical evidence shows that his bilateral hip and lumbar spine disabilities were found to have been aggravated during the second period of service.  There is also no evidence in the record rebutting the favorable medical evidence that Veteran's bilateral hip and lumbar spine disabilities were aggravated beyond the natural progression of the disease due to his deployment in August 2007.  

Certainly then, resolving all reasonable doubt in his favor, it is as likely as not the Veteran's pre-existing bilateral hip and lumbar spine disabilities were aggravated beyond their natural progression during service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is warranted.  


ORDER

Service connection for a bilateral hip disability is granted.

Service connection for a lumbar spine disability is granted.


REMAND

A VA examination is required for the claim for service connection for CAD on the basis of aggravation.  As previously stated, there was no examination at entry into the second period of active duty and, therefore, the Veteran is not presumed to have been in sound condition on entrance into service.  See Smith, 24 Vet. App. at 45.  The medical evidence clearly shows that the Veteran was diagnosed as having CAD in May 2003 after his first period of service and before his second period of service.  The Veteran argues that his CAD was aggravated by his second period of active service.  He also argues that his heart condition began during the first period of service, which was manifested by what they thought at the time was hypoglycemia, but he was not diagnosed as having a heart condition until after separation from his first period of service.  Service treatment records from the Veteran's first period of service show that in August 1981, he was treated for a hypoglycemic episode.  

Based on the current claim for CAD, the Veteran should be scheduled for a VA examination to obtain a medical opinion to determine whether the Veteran's hypoglycemic episode in August 1981 was an early manifestation of CAD and to determine whether CAD was aggravated beyond natural progression during the Veteran's second period of service.

In addition, during VA treatment in August 2010, the Veteran stated that he was receiving private treatment for his heart disease.  The RO should attempt to obtain these records on remand.


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his CAD.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his CAD.  After securing the necessary release, obtain these records, including any recent VA treatment records.  If these records are not available, take all appropriate action under 38 C.F.R. § 3.159.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, etiology and/or onset of CAD.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's CAD was manifested by the August 1981 hypoglycemic episode during the Veteran's first period of service.  

Regardless, the examiner must state whether it is at least as likely as not that the Veteran's heart disease had its onset during his second period of service or became manifest within one year of his discharge in June 2008, i.e., by June 2009.

Alternatively, the examiner should also provide an opinion as to whether the Veteran's CAD permanently worsened beyond natural progression during his second period of service or within one year of his discharge, i.e, to include worsening during his second period of service as well as in the one year following discharge from that period, i.e., during the year from June 2008 to June 2009.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (holding that the presumptions set out in 38 U.S.C.A. § 1112 apply to pre-service disabilities, as well as to disabilities first manifested after service).

A complete rationale for all opinions expressed should be provided.  

4.   Then readjudicate the appeal.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


